                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

LONNIE CHARLES SMITH,                           §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §     Civil Action No. 7:18-cv-00053-O-BP
                                                §
NANCY A. BERRYHILL,                             §
Acting Commissioner of Social Security,         §
                                                §
       Defendant.                               §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

(the “FCR”) (ECF No. 16) in this case. The FCR recommended that this Court grant Defendant’s

Motion to Dismiss construed as a motion for summary judgment under Rule 56. FCR 6, ECF No.

16. Plaintiff filed an objection (ECF No. 19). The Court reviewed de novo those portions of the

FCR to which Plaintiff made an objection. For the following reasons, Plaintiff’s objection is

overruled, and the Court ADOPTS the Magistrate Judge’s FCR as the Findings and Conclusions

of the Court.

I.     BACKGROUND

       Plaintiff filed an application for disability insurance benefits (“DIB”) on September 3,

2014, alleging that his disability began on August 18, 2014. Mot. Dismiss, Ex. 1 (Social Security

Record), ECF No. 9-1. The Commissioner denied his claim initially and again on reconsideration

on November 21, 2014. Plaintiff requested a hearing, which was held on July 26, 2016, before

Administrative Law Judge (“ALJ”) Susan Conyers, with Smith and his attorney, Tom Schrandt,

present. Id. Vocational Expert (“VE”) James Fullilove testified at the hearing. Id. The ALJ issued

her decision on December 1, 2016, finding that Plaintiff was not entitled to disability benefits. Id.
        On November 1, 2017, the Appeals Council denied Plaintiff's request for review and mailed

Plaintiff a copy of the denial. Id. Plaintiff then filed his Complaint against the Commissioner of

the Social Security Administration on April 13, 2018, seeking judicial review of the

Commissioner’s denial pursuant to Section 205 of the Social Security Act (the “SSA”), 42 U.S.C.

§ 405(g). Defendant filed the instant motion to dismiss, arguing that Plaintiff's complaint must be

dismissed for failing to file within the sixty-day statute of limitations. See generally Mot. Dismiss,

ECF No. 9. On June 18, 2018, the Magistrate Judge ordered Plaintiff to respond to Defendant’s

Motion. June 18, 2018 Order, ECF No. 10.

        Due to the supplemental evidence offered and relied upon by Defendant, the Magistrate

Judge construed the motion as a motion for summary judgment pursuant to Federal Rules of Civil

Procedure 12(d) and 56, and notified Plaintiff that Defendant’s motion placed matters outside of

the pleadings. June 28, 2018 Order, ECF No. 12. By court order, Smith filed a supplement to his

response to present any summary judgment evidence in response to Defendant’s Motion. Pl.’s

Resp., ECF No. 15.

        The Magistrate Judge’s FCR recommended that this Court dismiss Plaintiff’s claims

because he “has failed to bring his claim within the sixty-day statute of limitations or to raise

equitable grounds for tolling . . .” FCR 6, ECF No. 16. Plaintiff filed objections. Pl.’s Obj., ECF

No. 19. The Court has reviewed the record, FCR, and Plaintiff’s objections in this case. The FCR

is ripe for decision.

II.     ANALYSIS OF OBJECTION

        A plaintiff bringing a claim under § 205 of the SSA must bring his complaint in district

court within the sixty-day statute of limitations or have equitable grounds for tolling the statute of

limitations. See 42 U.S.C. § 405(g). Here, the Commissioner’s final decision is dated November

1, 2017. Plaintiff, under the SSA, had until December 31, 2017 to file his appeal. See id. §§
                                                  2
404.901, 416.1401, 422.210(c) (allowing for five day mailing presumption to be added to statute

of limitations considerations). Plaintiff filed this case on April 13, 2018—104 days after the

expiration of the statute of limitations. The Magistrate Judge found that Plaintiff had failed to

comply with the requirements of the SSA in bringing his appeal. See FCR 6, ECF No. 16.

        Plaintiff objects that the procedure of the underlying proceeding was not clear and that

“had he known that a reconsideration by the [Appeals Council] was not authorized he would have

filed in district court. But also because he was not informed either way in this regard by the

[Appeals Council] he should be allowed tolling.” Pl.’s Obj. 2, ECF No. 19. But Plaintiff’s objection

is unpersuasive because the statute of limitations began to run November 1, 2017, and the decision

of the Appeals Council provides specific instructions about the statute of limitations and how to

file a civil action. See Mot. Dismiss, Ex. 1 (Appeals Council Decision) PageID 54–56, ECF No.

9-1 (informing Plaintiff he “may file a civil action (ask for court review) by filing a complaint in

the United State District Court for the judicial district in which you live” and that “[y]ou have 60

days to file a civil action.”). The statute of limitations began to run after that document was sent

to Plaintiff, and Plaintiff did not file his complaint in this Court until 169 days later, 104 days after

the permissible filing date. Plaintiff concedes that he failed to file within the statute of limitations,

see Pl.’s Obj. 2, ECF No. 19. And he has not provided a good reason or grounds for equitable

tolling based on his explanations contained in any filings with the Court. Accordingly, Plaintiff’s

objection to the FCR is OVERRULED and the Court determines that dismissal of this case on

statute of limitations grounds is proper.

III.    CONCLUSION

        For the reasons stated above, the Court finds that Plaintiff’s objection should be and is

hereby overruled. The Court hereby ADOPTS the FCR (ECF No. 16) as the Findings and

Conclusions of the Court and GRANTS Defendant’s Motion to Dismiss (ECF No. 9). It is
                                                   3
therefore ORDERED that Plaintiff’s claims are DISMISSED with prejudice. A final judgment

will issue by separate order.

       SO ORDERED on this 28th day of March, 2019.



                                               _____________________________________
                                               Reed O’Connor
                                               UNITED STATES DISTRICT JUDGE




                                           4
